                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING


DAVID GAMBINO,

              Petitioner,

v.
                                                  CIVIL ACTION NO. 5:20-CV-43
                                                  (BAILEY)

R. HUDGINS, Warden,

              Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doc.

8]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and a recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on March 25, 2020, wherein he recommends the § 2241

petition be dismissed without prejudice to his right to file a Bivens action.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo



                                             1
review and the right to appeal this Court's Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of receipt, pursuant to 28 U.S.C. § 636(b)(1) and Fed.R.Civ.P. 72(b).

The docket reflects service was accepted on March 30, 2020 [Doc. 10]. Petitioner timely

filed his objections on April 7, 2020 [Doc. 11]. Accordingly, the portions of the R&R to

which objections were filed will be reviewed under a de novo standard of review; the

remaining portions will be reviewed for clear error.


       Petitioner’s Objections [Doc. 11] mainly take issue with the R&R’s overall

recommendation, and argues that it should not be adopted because he believes he will not

be awarded any relief through the proper channels, which is to file a claim pursuant to

Bivens. Petitioner lodges three specific objections: (1) that a copy of the R&R should not

be sent to the undersigned judge, (2) that circumstances have changed because petitioner

has filed a motion pursuant to the First Step Act, and (3) that the R&R denies equal access

under the Administrative Procedures Act. For the reasons that follow, the Objections are

OVERRULED.

       First, petitioner appears to request that the R&R not be sent to the undersigned

judge because he does not agree with the magistrate judge’s recommendation. This Court

has received the R&R and agrees with the recommendation that the petition is not properly

brought under § 2241. Accordingly, the objection is overruled.

       Second, the fact that petitioner has since filed a motion pursuant to the First Step

Act does not change the nature of his petition.        Petitioner refers to his motion for

                                             2
compassionate relief [Doc. 9] filed after the R&R.         Therein, he seeks release from

incarceration in light of the COVID-19 pandemic and his assertion that he suffers from

asthma.

       Upon consideration, petitioner’s Motion must be denied. It is clear that petitioner is

unable to proceed in pursuit of his request for compassionate release in this Court, as

courts in this Circuit and elsewhere have consistently found that such a request must

instead be brought in the sentencing court. See, e.g., Robinson v. Wilson, 2017 WL

5586981, at *5 (S.D. W.Va. Sept. 26, 2017) (Eifert, M.J.) (“Like a § 2255 motion, a § 3582

motion must be filed in the movant’s underlying criminal action and be addressed by the

sentencing court.”), report and recommendation adopted, 2017 WL 5586272 (S.D. W.Va.

Nov. 20, 2017) (Faber, J.); Deffenbaugh v. Sullivan, 2019 WL 1779573, at *2 (E.D.N.C.

Apr. 23, 2019) (Flanagan, J.) (“If petitioner now seeks to file his own motion for

compassionate release, such a motion must be filed in the sentencing court.”); Allah v.

Fed. Bureau of Prisons Dir., 2016 WL 5868093, at *4 (D.S.C. Sept. 12, 2016) (Marchant,

M.J.) (same) (collecting cases), report and recommendation adopted, 2016 WL 5851936

(D.S.C. Oct. 6, 2016) (Hendricks, J.); Himmel v. Upton, 2019 WL 1112923, at *2 n.6 (N.D.

Tex. Mar. 11, 2019) (“[A]ny motion for compassionate release under the newly amended

provision of 18 U.S.C. § 3582(c)(1)(A) should be filed in the sentencing court.”); Braswell

v. Gallegos, 82 F. App’x 633, 635 (10th Cir. 2003) (“Because a motion filed under § 3582

requests modification of a sentence, it follows that such a motion must be filed in the district

court which imposed the sentence.”).

       Thus, as petitioner was sentenced in the Western District of New York (1:09-CR-


                                               3
372), this Court does not have jurisdiction over petitioner’s Motion. Accordingly, petitioner’s

Motion is denied.

       Third, the petitioner objects that the R&R’s recommendation refuses him access to

equal protection under the Administrative Procedures Act. This is simply not the case, as

the petitioner is free to properly file a Bivens action. As the R&R correctly notes, § 2241

petitions may be filed to attack the fact or length of a petitioner’s confinement, but generally

not the conditions of that confinement. See Preiser v. Rodgriguez, 411 U.S. 475, 499, 93

S.Ct. 1827, 36 (1973). The Supreme Court has further held that a habeas petition is

appropriate when “success in [the] action would necessarily demonstrate the invalidity of

confinement or its duration.” Wilkinson v. Dotson, 544 U.S. 74, 82 125 S.Ct. 1241 (2005).

In the instant matter, success for this petitioner will not result in a speedier release. His

challenge is to alleged interference with his access to the courts. Therefore, his challenge is

to the conditions of confinement, not the fact or length of confinement. Accordingly, his

objection is overruled.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 8] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the petitioner’s

§ 2241 petition [Doc. 1] is DENIED and DISMISSED WITHOUT PREJUDICE to his right

to file a Bivens complaint. The Motion [Doc. 6], which requests all copies of filings be sent

to the respondents is DENIED AS MOOT. The Motion [Doc. 9] for release under the First

Step Act is DENIED. The Clerk is DIRECTED to STRIKE this case from the active docket

of this Court and to enter judgment in favor of the respondent.


                                               4
       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

       DATED: April 8, 2020.




                                            5
